DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 	Claims 46-60 are pending, all have been considered on the merits.

Claim Amendments
The amendment to the claims filed on 2/21/2022, does not comply with the requirements of 37 CFR 1.121(c) because the claim listing does not include markings to indicate the changes that have been made relative to the immediate prior version of the claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states (emphasis added):

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be affected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claims 46, 56 and 57 do not show all changes to the claims with marking.  Thus, the amendment could be considered non-responsive.  In the interest of compact prosecution the amendment at issue will not be considered non-responsive.  However, any future responses failing to comply with 37 CFR 1.121 will be held non-responsive, and will not be considered.
	In each of claims 446, 56 and 57, step (b) has been amended as follows (the emboldened changes are not present in the claim listing:
“...(b) providing at least [[one]] two magnetic sources providing a magnetic field having a strength of between [[5G]] 162G to [[5000G]] 2110G;...”

Election/Restrictions
Applicants previously elected Group 2, drawn to a method for guiding growth of one or more cells or cell components in a biomaterial solution in the presence of a magnetic field, without traverse.  Applicants further elected the species wherein the biomaterial does contain magnetic particles and wherein the cells are nerve cells.  Claims 46-60 read on the elected invention.  At this time, the election of species requirement, as set forth in the restriction requirement of 7/28/2022 is withdrawn.  All species have been examined on the merits. 

Claim Interpretation
	Throughout the claims the use of “/s” (e.g. “component/s” or “cell/s”) is interpreted as permitting for the singular or plural of the word.  US practice uses “(s)”.  
	The preamble of claim 46 is interpreted as “A method for guiding growth of a cell, guiding growth of a mixture of cells, or guiding growth of cell component(s)”.
step (a) is interpreted as requiring provision of at least one biomaterial solution, wherein the biomaterial solution comprises (i) magnetic particles and cell(s), or (ii) a plurality of different cell types (no magnetic particles required). 
Claim 49 is interpreted as defining said magnetic particles as being composed of one of a magnetite core, maghemite core, ferrite core or iron oxide core, and wherein said magnetic particles are uncoated or coated magnetic particles. MPEP 2111.03(IV) states that the phrase “composed of” is to be interpreted as “consisting of” or “consisting essentially of”, depending on the facts of the case. There is no clear indication on how the term is to be interpreted in the instant case, thus the broadest reasonable interpretation will be applied: which is “consists essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).   For the purposes of examination, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See PPG Industries v. Guardian Industries 156 F.3d 1351, 1354, 38 USPQ2d 1351, 1353-54 (Fed. Cir. 1998).  A review of the specification provides no clear indication of what constitutes a material change in the disclosed invention.  Therefore, the claims are considered to be properly construed as simply defining the magnetic particles as comprising any of one a magnetite core, a maghemite core, ferrite core or iron oxide core. 
Claim 51 is understood to mean “...wherein said magnetic particles are at least one of conjugated, attached, linked, mixed with, encapsulated within, or encapsulating at least one cell growth agent, cell guiding agent, and cell selective agent.”  

Status of Prior Objections/Rejections
RE: Rejection of claims 46-49, 51, 52 and 55-58 under 35 USC 102(a)(1) over Grogan et al:
	Applicants have traversed the rejection of record on the grounds that Grogan et al does not read on the instant claims as currently amended. Specifically, Applicants argue the claims now state the cells are not magnetically labeled cells.  Grogan et al use magnetically labeled cells. 
	The argument, in combination with claim amendment, is found persuasive.  The rejection is withdrawn. 

RE: Rejection of claims 46-49, 51, 52 and 54 under 35 USC 102(a)(1) over Kim et al:
	Applicants have traversed the rejection of record on the grounds that Kim et al does not teach all limitations of the instant claims.  Specifically, Applicants assert Kim et al does not teach solidifying the biomaterial while applying said magnetic field.  
	In response, this argument is found persuasive.  Kim et al teach the magnetic field is applied to the liquid hydrogel before polymerization to facilitate assembly of long chain-like nanostructures.  However, it is not clear from Kim et al when the magnetic field is withdrawn/stopped.  On Pg 133 Kim et al teach the mixture of magnetically-labeled ECM, Matrigel and cells are provided in a mixture, “[A] magnetic field is then applied to this mixture well before polymerization of the hydrogel, to facilitate assembly of long chain-like nanostructures...After chains are formed with desired dimensions, the matrix is polymerized to preserve the programmed topography  (Fig 1 a, step 4, c,d,f,g and Figure S1, Supporting Information). The magnetic field is then removed.” (emphasis added).  This implies that the magnetic field is maintained throughout the polymerization process.  However, in the detailed methods section, Kim et al report that the magnetic fields were applied while the samples are on ice (at 4oC), then the samples are incubated at 37oC for matrix solidification (See Pg. 136, “Preparation of Engineered Matrix”).  This implies that the magnetic field was only applied during the time the mixture was on ice.  Incubation at 37oC requires placement of the mixture in an incubator.  The absence of specific mention of transferring the magnets to the incubator to maintain the magnetic field lends to the interpretation that the magnetic field was not maintained during incubation, and thus Kim et al does not teach the feature of step (c). 
	Applicants further argue that Kim et al does not teach providing at least two magnetic sources. 
	In response, this argument is found persuasive.  Kim et al does not teach such.
	Overall, the rejection is withdrawn.

RE: Rejection of claim 50 under 35 USC 103 over Grogan et al in view of Shete et al:
The base rejection over Grogan et al has been overcome by claim amendments. 
	Thus the obviousness rejection is also withdrawn. 

RE: Rejection of claim 53 under 35 USC 103 over Grogan et al:
	The base rejection over Grogan et al has been overcome by claim amendments. 
	Thus the obviousness rejection is also withdrawn. 

RE: Rejection of claims 46-49 and 51-54 under 35 USC 103 over Guo et al:
	Applicants have traversed the rejection on the grounds that Guo et al does not anticipate claim 46, as currently amended.  Specifically, Applicants assert that Guo et al does not teach or suggest, and actually teaches away from use of magnetic field strengths over 2 G.  Applicants traverse the assertion that increasing the magnetic strength with greater viscosity would not have been a matter of routine optimization. 
	In response, the arguments, in combination with the claim amendments, are found persuasive.  The rejection is withdrawn. 

RE: Rejection of claim 50 under 35 USC 103 over Guo et al in view of Shete et al:
The base rejection over Guo et al has been overcome by claim amendments. 
	Thus the obviousness rejection is also withdrawn. 

RE: Rejection of claims 46-49 and 51-60 under 35 USC 103 over Tranquillo et al, in view of Guo et al and Kim et al:
	Applicants have traversed the rejection on the grounds that substitution of the alignment techniques of either Guo et al and/or Kim et al for the alignment technique of Tranquillo et al (high magnetic strength, no magnetic particles) would still not arrive at the invention as current claimed.  Specifically, Applicants assert that neither the methods of Guo et al nor Kim et al read on the claimed method, for the reasons set forth above, thus modification of Tranquillo et al to involve the methods of Guo et al and/or Kim et al also would not read on the claimed method. 
	In response, this argument is found persuasive for the reason that neither Guo et al nor Kim et al meet the limitations of the instant claims.  The rejection is withdrawn. 

New Rejections
Claim Objections
	Claims 46, 47, 48, 51, 56, 57 and 58 are objected to for minor informalities:
	In claim 46 the phrases “component/s” (lines 2 and 11) and “cell/s” (line 4) should be replaced with “component(s)” and “cell(s)”, as is US practice.
	In claim 47, the hyphen between “said” and “biomaterial” needs to be removed.
	In claim 48, the phrase “component/s” should be replaced with “component(s)”.
	In claim 51, the term “agent” (line 3) should read “agents”.
	In claim 56 the phrase “cell/s” (lines 5, 6 and 11) and “component/s” (line 11) should be replaced with “cell(s)” and “component(s)”.
In claim 57 the phrase “cell/s” (lines 3 and 11) and “component/s” (line 11) should be replaced with “cell(s)” and “component(s)”.
In claim 58, the hyphen between “the” and “biomaterial” needs to be removed.
In claim 50 the phrase “cell/s” (line 3) should be replaced with “cell(s)”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for guiding growth of a cell or a mixture of cells, involving provision of at least one biomaterial solution comprising magnetic particles and said cell or mixture of cells, does not reasonably provide enablement for (1) methods for guiding growth of cell components, involving provision of at least one biomaterial solution comprising magnetic particles and cell(s), or (2) methods for guiding growth of a cell, a mixture of cells, or cell components involving provision of at least one biomaterial solution comprising a plurality of cells of different types (but no magnetic particles).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The first issue is ‘guiding growth of cell components’.  The scope of “cell components” covers individual organelles, fractions of cells (i.e. lysed cells, cell ghosts, partial cell membranes, etc), free amino acids and proteins released from cells.  These components, on their own, do not grow. Therefore it is not possible to guide their growth via the claimed method.  The specification provides no examples or teachings that growth of cell component(s) is achieved.  Cell components will not growth regardless if magnetic particles are present or not.
The second issue is the rejoined species of the method that does not require the presence of magnetic particles in the biomaterial solution.  As asserted by Applicants (Response of 2/21/22, Pg 1-2 of Remarks) the premise of the invention is that magnetic particles present in the biomaterial solution can align to form ‘magnetic particle strings’ which aggregate along the magnetic field lines and serve as topographical guiding cues for cells contained therein.  If no magnetic particles are present within the biomaterial solution, then such magnetic particle strings cannot be formed.  Furthermore, the claim steps go on to require alignment of “said magnetic particles” (step (c)).  No such alignment can be achieved if there are not magnetic particles present. 

Claims 56 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for treating or repairing tissue or organ injury in a subject, involving provision of at least one biomaterial solution comprising magnetic particles and cell(s), does not reasonably provide enablement for methods of treating or repairing tissue or organ injury in a subject, involving provision of at least one biomaterial solution comprising a plurality of cells of different types (but no magnetic particles).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The issue is the rejoined species of the method that does not require the presence of magnetic particles in the biomaterial solution.  As asserted by Applicants (Response of 2/21/22, Pg 1-2 of Remarks) the premise of the invention is that magnetic particles present in the biomaterial solution can align to form ‘magnetic particle strings’ which aggregate along the magnetic field lines and serve as topographical guiding cues for cells contained therein.  If no magnetic particles are present within the biomaterial solution, then such magnetic particle strings cannot be formed.  Furthermore, the claim steps go on to require alignment of “said magnetic particles” (step (c)).  No such alignment can be achieved if there are not magnetic particles present. 

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for promoting wound healing in a subject, involving provision of at least one biomaterial solution comprising magnetic particles and cell(s), does not reasonably provide enablement for methods of wound healing in a subject, involving provision of at least one biomaterial solution comprising a plurality of cells of different types (but no magnetic particles).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The issue is the rejoined species of the method that does not require the presence of magnetic particles in the biomaterial solution.  As asserted by Applicants (Response of 2/21/22, Pg 1-2 of Remarks) the premise of the invention is that magnetic particles present in the biomaterial solution can align to form ‘magnetic particle strings’ which aggregate along the magnetic field lines and serve as topographical guiding cues for cells contained therein.  If no magnetic particles are present within the biomaterial solution, then such magnetic particle strings cannot be formed.  Furthermore, the claim steps go on to require alignment of “said magnetic particles” (step (c)).  No such alignment can be achieved if there are not magnetic particles present. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 46: The preamble recites “A method for guiding growth of a cell, a mixture of cells or cell component(s)”.  Likewise, step (d) requires “allowing growth of at least one of cells and cell component(s)”.  The final clause of the claim recites the method results in “guiding the growth of said cells...” (no mention of cell component(s)).  
First, it is unclear how a cell component “grows”.  This renders the claim indefinite because it is unclear how growth of cell components is achieved.  Cell components are not generally recognized as independently growing, particularly not in a manner whose orientation would be guided by the instant method.  
Second, because the preamble is not commensurate with the preamble, it is unclear if the claim scope covers ‘guiding growth of cell component(s)’ or not.  The metes and bounds of the claim cannot be determined. 
Third, for the embodiment wherein step (a) only requires provision of a plurality of cells of different types (but no magnetic particles), it is unclear how step (c) is carried out.  Step (c) requires alignment of at least one of said magnetic particles.  There can be considered insufficient antecedent for the limitation “said magnetic particles” for the embodiment when no such magnetic particles are present.  It is unclear if steps (b)-(d) are required for the embodiment wherein step (a) only requires provision of a plurality of cells of different types (but no magnetic particles).  Claims 47-55 depend from claim 46, inherit the deficiency and so are rejected on same basis. 
	Regarding claim 49: The claim uses the transitional phrase “composed of”.  As discussed under “Claim Interpretation” above, the instant case does not provide sufficient information to determine how this term is to be interpreted.  While the broadest reasonable interpretation is given for comparison to prior art, the ambiguity of the claim renders the claim indefinite.  Claims 50-52 depend from claim 49 and thus inherent the deficiency and are rejected on the same basis. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633